        Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 1 of 10


 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Cameron Shaw
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11   CAMERON SHAW,                        )               No.
                                          )
12               Plaintiff,               )               COMPLAINT ASSERTING DENIAL OF
                                          )               RIGHT OF ACCESS UNDER THE
13        vs.                             )               AMERICANS WITH DISABILITIES ACT
                                          )
14   DRAGON GATE INVESTMENT INC; HI- )                    FOR INJUNCTIVE RELIEF, DAMAGES,
     SUK DONG, Trustee of the HS DONG     )               ATTORNEYS’ FEES AND COSTS (ADA)
15   LIVING TRUST U/T/A 10/29/2018; SANJU )
                                          )
16   DONG, Trustee of the HS DONG LIVING  )
     TRUST U/T/A 10/29/2018;              )
17                                        )
                 Defendants.              )
18                                        )
                                          )
19                                        )
20                                                 I. SUMMARY

21           1.       This is a civil rights action by plaintiff CAMERON SHAW (“Plaintiff”) for

22   discrimination at the building, structure, facility, complex, property, land, development, and/or

23   surrounding business complex known as:

24                    Dragon Gate
                      300 Broadway
25                    Oakland, CA 94607
                      (hereafter “the Facility”)
26
27           2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
28   costs, against DRAGON GATE INVESTMENT INC; HI-SUK DONG, Trustee of the HS



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                     Page 1
        Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 2 of 10


 1   DONG LIVING TRUST U/T/A 10/29/2018; and SANJU DONG, Trustee of the HS DONG
 2   LIVING TRUST U/T/A 10/29/2018 (hereinafter collectively referred to as “Defendants”),
 3   pursuant to Title III of the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et
 4   seq.) (“ADA”) and related California statutes.
 5                                           II.         JURISDICTION
 6             3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 7   claims.
 8             4.     Supplemental jurisdiction for claims brought under parallel California law –
 9   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
10             5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
11                                                 III.     VENUE
12             6.     All actions complained of herein take place within the jurisdiction of the United
13   States District Court, Northern District of California, and venue is invoked pursuant to 28
14   U.S.C. § 1391(b), (c).
15                                                 IV.     PARTIES
16             7.     Defendants own, operate, and/or lease the Facility, and consist of a person (or
17   persons), firm, and/or corporation.
18             8.     Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
19   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
20   California and United States laws, and a member of the public whose rights are protected by
21   these laws.
22                                                  V.       FACTS
23             9.     The Facility is open to the public, intended for non-residential use, and its
24   operation affects commerce. The Facility is therefore a public accommodation as defined by
25   applicable state and federal laws.
26             10.    Plaintiff lives within 30 miles of the Facility and visited the Facility on or about
27   June 24, 2019 to have dinner. During his visit to the Facility, Plaintiff encountered the
28   following barriers (both physical and intangible) that interfered with, if not outright denied,



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                          Page 2
          Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 3 of 10


 1   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
 2   at the Facility:
 3                      a)     Plaintiff could not open the doors at the restaurant entrance because they
 4                             were too heavy for him. His fiancée had to open the door for him.
 5                      b)     Plaintiff and his fiancée wanted to sit at the bar, but there was no
 6                             lowered portion of the bar counter. They also were unable to sit at a
 7                             booth, because none of the booths had enough knee and toe clearances
 8                             to accommodate Plaintiff’s wheelchair. They decided to take their food
 9                             to go.
10                      c)     Plaintiff needed to use the restroom and sent his fiancée to check and see
11                             if it was accessible. She reported back that the interior of the restroom
12                             was too small for Plaintiff’s wheelchair to turn around or for him to
13                             transfer to the toilet. Since he would not be able to get in or transfer to
14                             the toilet, Plaintiff did not try to enter the restroom.
15                      d)     Plaintiff’s fiancée additionally reported that the toilet in the restroom
16                             lacked proper grab bars, which would have also prevented Plaintiff from
17                             using the toilet.
18           11.        The barriers identified in paragraph 10 herein are only those that Plaintiff
19   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
20   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
21   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
22   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
23           12.        Plaintiff was, and continues to be, deterred from visiting the Facility because
24   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
25   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
26   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
27   once the barriers are removed.
28   //



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                      Page 3
          Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 4 of 10


 1           13.      Defendants knew, or should have known, that these elements and areas of the
 2   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
 3   the physically disabled. Moreover, Defendants have the financial resources to remove these
 4   barriers from the Facility (without much difficulty or expense), and make the Facility
 5   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 6   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 7           14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
 8   and authority to modify the Facility to remove impediments to wheelchair access and to
 9   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
10   Accessible Design. Defendants have not removed such impediments and have not modified the
11   Facility to conform to accessibility standards. Defendants have intentionally maintained the
12   Facility in its current condition and have intentionally refrained from altering the Facility so
13   that it complies with the accessibility standards.
14           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
15   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
16   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
17   to relevant building standards; disregard for the building plans and permits issued for the
18   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
19   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
20   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
21   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
22   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
23                                            VI.   FIRST CLAIM
24                                    Americans with Disabilities Act of 1990
25                                 Denial of “Full and Equal” Enjoyment and Use
26           16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
27   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
28   //



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                     Page 4
        Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 5 of 10


 1           17.      Title III of the ADA holds as a “general rule” that no individual shall be
 2   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
 3   goods, services, facilities, privileges, and accommodations offered by any person who owns,
 4   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
 5           18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
 6   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 7   Facility during each visit and each incident of deterrence.
 8                       Failure to Remove Architectural Barriers in an Existing Facility
 9           19.      The ADA specifically prohibits failing to remove architectural barriers, which
10   are structural in nature, in existing facilities where such removal is readily achievable. 42
11   U.S.C. § 12182(b)(2)(A)(iv).
12           20.      When an entity can demonstrate that removal of a barrier is not readily
13   achievable, a failure to make goods, services, facilities, or accommodations available through
14   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
15   § 12182(b)(2)(A)(v).
16           21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
17   barriers at the Facility without much difficulty or expense, and that Defendants violated the
18   ADA by failing to remove those barriers, when it was readily achievable to do so.
19           22.      In the alternative, if it was not “readily achievable” for Defendants to remove
20   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
21   services available through alternative methods, which are readily achievable.
22                               Failure to Design and Construct an Accessible Facility
23           23.      Plaintiff alleges on information and belief that the Facility was designed and
24   constructed (or both) after January 26, 1993 – independently triggering access requirements
25   under Title III of the ADA.
26           24.      The ADA also prohibits designing and constructing facilities for first occupancy
27   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
28   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                    Page 5
         Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 6 of 10


 1            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
 2   Facility in a manner that was not readily accessible to the physically disabled public –
 3   including Plaintiff – when it was structurally practical to do so.1
 4                                     Failure to Make an Altered Facility Accessible
 5            26.      Plaintiff alleges on information and belief that the Facility was modified after
 6   January 26, 1993, independently triggering access requirements under the ADA.
 7            27.      The ADA also requires that facilities altered in a manner that affects (or could
 8   affect) its usability must be made readily accessible to individuals with disabilities to the
 9   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
10   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
11   fountains serving that area accessible to the maximum extent feasible. Id.
12            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
13   was not readily accessible to the physically disabled public – including Plaintiff – to the
14   maximum extent feasible.
15                                  Failure to Modify Existing Policies and Procedures
16            29.      The ADA also requires reasonable modifications in policies, practices, or
17   procedures, when necessary to afford such goods, services, facilities, or accommodations to
18   individuals with disabilities, unless the entity can demonstrate that making such modifications
19   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            30.      Here, Defendants violated the ADA by failing to make reasonable modifications
21   in policies, practices, or procedures at the Facility, when these modifications were necessary to
22   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
23   accommodations.
24                                         Failure to Maintain Accessible Features
25            31.      Defendants additionally violated the ADA by failing to maintain in operable
26   working condition those features of the Facility that are required to be readily accessible to and
27   usable by persons with disabilities.
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                           Page 6
          Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 7 of 10


 1              32.   Such failure by Defendants to maintain the Facility in an accessible condition
 2   was not an isolated or temporary interruption in service or access due to maintenance or
 3   repairs.
 4              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 5   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
 6                                          VII.   SECOND CLAIM
 7                                                 Unruh Act
 8              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
 9   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
10              35.   California Civil Code § 51 states, in part, that: All persons within the
11   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
12   facilities, privileges, or services in all business establishments of every kind whatsoever.
13              36.   California Civil Code § 51.5 also states, in part that: No business establishment
14   of any kind whatsoever shall discriminate against any person in this state because of the
15   disability of the person.
16              37.   California Civil Code § 51(f) specifically incorporates (by reference) an
17   individual’s rights under the ADA into the Unruh Act.
18              38.   Defendants’ aforementioned acts and omissions denied the physically disabled
19   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
20   and services in a business establishment (because of their physical disability).
21              39.   These acts and omissions (including the ones that violate the ADA) denied,
22   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
23              40.   Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
24   minimum damages of $4,000 for each offense.
25              41.   Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
26   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
27   § 52(a).
28   //



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                     Page 7
           Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 8 of 10


 1                                                VIII. THIRD CLAIM
 2                              Denial of Full and Equal Access to Public Facilities
 3              42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 4   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 5              43.      Health and Safety Code § 19955(a) states, in part, that: California public
 6   accommodations or facilities (built with private funds) shall adhere to the provisions of
 7   Government Code § 4450.
 8              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 9   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
10   structurally repaired, is required to comply with this chapter.
11              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
12   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
13   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
14              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
15   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
16   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
17                                          IX.      PRAYER FOR RELIEF
18              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
19              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
20              2.       Statutory minimum damages under section 52(a) of the California Civil Code
21                       according to proof.
22              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
23              4.       Interest at the legal rate from the date of the filing of this action.
24              5.       For such other and further relief as the Court deems proper.
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                            Page 8
        Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 9 of 10


 1   Dated: 07/31/2019                            MOORE LAW FIRM, P.C.
 2
                                                  /s/ Zachary M. Best
 3                                                Zachary M. Best
                                                  Attorneys for Plaintiff
 4
                                                  Cameron Shaw
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Shaw v. Dragon Gate Investment Inc, et al.
     Complaint
                                                  Page 9
          Case 3:19-cv-04549-LB Document 1 Filed 08/05/19 Page 10 of 10




                                         VERIFICATION


       I, CAMERON SHAW, am the plaintiff in the above-entitled action. I have read the
foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: 07/31/2019                                    /s/ Cameron Shaw
                                                  Cameron Shaw

I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                                  /s/ Zachary M. Best
                                                  Zachary M. Best, Attorney for
                                                  Plaintiff, Cameron Shaw




                                      Shaw v. Dragon Gate Investment Inc, et al.
                                                    Verification
